Cite as 2013 Ark. App. 506

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-13-57

CLIFFORD RICH                                     Opinion Delivered September 18, 2013
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
V.                                                WORKERS’ COMPENSATION
                                                  COMMISSION
                                                  [NO. F903764]
QUALSERV CORPORATION and
THE HARTFORD INSURANCE CO.
                   APPELLEES                      AFFIRMED



                               RITA W. GRUBER, Judge

       In Qualserv v. Rich, 2011 Ark. App. 548, an appeal brought by Qualserv, we affirmed

a decision of the Arkansas Workers’ Compensation Commission in which it found that

Clifford Rich’s exposure to carbide dust in the workplace temporarily aggravated his pre-

existing chronic obstructive pulmonary disease (COPD). Mr. Rich brings the present appeal

from a subsequent decision of the Commission on his claims for disability benefits and

additional medical treatment. He contends that there is no substantial evidence to support (1)

the Commission’s finding that the aggravation ended March 3, 2010, foreclosing entitlement

to additional medical treatment; or (2) its determination that he is not entitled to additional

temporary-disability benefits. We disagree and affirm.

       The issue before the Commission in the present case was whether Mr. Rich’s 2008

compensable injury, a temporary aggravation of his pre-existing COPD, resulted in

subsequent entitlement to temporary total-disability benefits and additional medical treatment.
                                  Cite as 2013 Ark. App. 506

The Commission noted that the temporary aggravation was caused by Mr. Rich’s inhaling

carbide dust in the workplace; that the exposure ceased when he left employment in 2009;

that he had a thirty-year history of heavy cigarette smoking before the temporary aggravation;

that Dr. Richard Melin was unable to causally relate Rich’s current breathing problems to the

2008 aggravation; and that both Dr. Melin and the advanced practical nurse testified that

COPD is a progressive disease, that there is no cure, and that shortness of breath is one of its

symptoms.

       The appellate court views the evidence in the light most favorable to the Commission’s

decision, which will be affirmed when it is supported by substantial evidence; we will affirm

if fair-minded persons with the same facts before them could have reached the conclusions

of the Commission. Parker v. Comcast Cable Corp., 100 Ark. App. 400, 269 S.W.3d 391

(2007). Because the sole issue before us concerns the sufficiency of the evidence to support

the Commission’s findings, and because the Commission’s opinion adequately explains the

decision, we affirm by memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985).

       Affirmed.

       HIXSON and WOOD, JJ., agree.

       Walker, Shock & Harp, PLLC, by: Eddie H. Walker, Jr., for appellant.

       Smith, Williams & Meeks, LLP, by: Charles H. Crocker, Jr. and Gene Williams, for

appellees.




                                               2